P.3d 1044, 1048-49 (2015). Here, the district court found that appellant's
                 motion failed to support his claim that he had custody more than 40-
                 percent of the time. Indeed, the record indicates that appellant did not
                 state the dates he claimed he had custody, and attached calendars with
                 illegible handwritten notations. Accordingly, we conclude the district
                 court did not abuse its discretion when it denied appellant's request for a
                 modification of custody and we affirm this portion of the order.' NRCP
                 7(b)(1) (providing that written motions for court orders must "state with
                 particularity" the grounds for the requested order); see Wallace v. Wallace,
                 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that this court
                 reviews a district court custody order for an abuse of discretion);       see
                 generally Rooney v. Rooney, 109 Nev. 540, 542, 853 P.2d 123, 124 (1993)
                 (holding that "a district court has the discretion to deny a motion to modify
                 custody without holding a hearing unless the moving party demonstrates
                 'adequate cause' for holding a hearing").
                               Appellant next challenges the district court's restriction on
                 filing future motions without first seeking permission from the district
                 court. 2 A court may on its own initiative impose sanctions on parties and



                       'Because appellant's failure to properly support his motion is
                 determinative as to appellant's request to modify custody, we need not
                 address the district court's additional reasons for denying appellant's
                 request and appellant's corresponding arguments on appeal regarding
                 custody modification.

                       2 The district court described the restriction as a "GOAD Order,"
                 presumably alluding to Goad v. United States, 661 F. Supp. 1073, 1081-82
                 (S.D. Tex. 1987) aff'd in part and vacated in part, 837 F.2d 1096 (Fed. Cir.
                 1987). See Goad v. Rollins, 921 F.2d 69 (5th Cir. 1991). We note, however
                 that court-imposed restrictions on filing, like the one at issue here, are
                 governed by NRCP 11 and Nevada's vexatious litigant case law. See
                                                                     continued on next page...
SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    e
                  must tailor those sanctions to address filings that are brought for an
                  improper purpose. NRCP 11(b)(1), (c)(1)(B), and (c)(2); Jordan, 121 Nev.
                  at 56, 110 P.3d at 40. Such sanctions, however, may not be imposed
                  without first providing the offending party notice and opportunity to
                  respond. NRCP 11(c) and (c)(1)(B); see Jordan, 121 Nev. at 63, 110 P.3d at
                  44 (holding that a district court's sue sponte vexatious litigant order
                  entered without notice or opportunity to respond violated the litigant's due
                  process rights). Here, the district court provided no notice to the parties
                  prior to imposing its limitation on filing new motions. We therefore
                  conclude that the district court abused its discretion when it imposed the
                  restrictive order without first providing notice and an opportunity to
                  respond. NRCP 11(c)(1)(B); see NRS 125.090 (providing that family law
                  proceedings should conform to the Nevada Rules of Civil Procedure as
                  nearly as conveniently possible); see also Office of the Washoe Cnty. Dist.
                  Attorney v. Second Judicial Dist. Court, 116 Nev. 629, 636, 5 P.3d 562, 566
                  (2000) (stating that orders imposing NRCP 11 sanctions are reviewed for
                  abuse of discretion on direct appeal). Thus, we reverse the district court
                  order as to its restriction on filing future motions with the court and
                  remand for further proceedings.
                              Finally, appellant asserts that the district court violated his
                  due process rights by not being sufficiently prepared for certain
                  proceedings in the case and truncating cross-examination during an
                  evidentiary hearing. Appellant, however, provides no transcript of any


                  ...continued
                  generally Jordan v. State ex rel. Dep't of Motor Vehicles & Pub. Safety, 121
                  Nev. 44, 56, 110 P.3d 30, 40 (2005), disavowed on other grounds by Buzz
                  Stew, LLC v. City of N. Las Vegas, 124 Nev. 224, 181 P.3d 670 (2008).


SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A (740D
                 proceedings during which the alleged violations occurred, and thus he fails
                 to demonstrate the district court abused its discretion in this regard.
                 Cuzze v. Univ. & Cmty. Coll. Sys. of Nev.,   123 Nev. 598, 603, 172 P.3d 131,
                 135 (2007) (explaining that this court "generally cannot consider matters
                 not contained in the record on appeal" and "[w]hen an appellant fails to
                 include necessary documentation in the record, we necessarily presume
                 that the missing portion supports the district court's decision"); see NRAP
                 30(b)(1).
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED IN
                 PART AND REVERSED IN PART AND REMAND this matter to the
                 district court for proceedings consistent with this order.




                                                               109,cc7c-
                                                                     -                      J.
                                                               Parraguirte)


                                                                              a.2




                 cc:   Hon. Jennifer Elliott, District Judge, Family Court Division
                       Barnet LeVine
                       Mindy Hoag
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e